                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN HOCK,                                     :
     Plaintiff,                                :
                                               :                  CIVIL ACTION
       v.                                      :                  NO.: 16-6438
                                               :
DEPARTMENT OF HUMAN SERVS. et al.              :
     Defendants.                               :

                                           ORDER

       AND NOW, this 2nd day of April, 2019, upon consideration of Plaintiff’s Petition for

Leave to Settle or Compromise a Minor’s Action (ECF No. 44) and review of the Report and

Recommendation of the Honorable Lynne A. Sitarski, United States Magistrate Judge (ECF No.

46), it is hereby ORDERED as follows:

              1. The Report and Recommendation is APPROVED and ADOPTED.1

              2. Plaintiff’s Petition for Leave to Settle or Compromise a Minor’s Action (ECF

                  No. 44), is GRANTED.




                                                          BY THE COURT:


                                                          /s/ C. Darnell Jones, II
                                                          C. DARNELL JONES, II          J.




1
  As no objections were filed to the Report and Recommendation in accordance with Local Rule
72.1(IV)(b), the Court reviewed the Report and Recommendation for plain error or manifest
injustice. See Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Harper v.
Sullivan, No. 89-4272, 1991 WL 24908, at *1 n.3 (E.D. Pa. Feb. 22, 1991).
